Appellants complain that neither the circuit court nor this court responded to their effort to separate the transactions of each of them. We cannot concur in this complaint. The register found that each debt was the debt of both complainants, or the separate debt of Henry C. Jones. We observe here, however, that the circuit court and this court also overlooked the finding of the register in this respect as to one item. We refer to the judgment of R. R. Jones against Henry C. Jones. The register reports this as a debt against Henry C. Jones, whereas the circuit court included it in the amount of the indebtedness due by both complainants. It is ascertained in the final decree to be $2,706.92. This amount should be deducted *Page 644 
from the total sum of $69,334.88, decreed to be due by both complainants, and the amount of it be decreed against Henry C. Jones only. We think the report of the register and decree of the circuit court sufficiently responded to the issue tendered as to the separate items, and as to whether both complainants, or one of them, owed the debt, in each instance.
In the last paragraph of the former opinion we referred to the fact that the trial court should proceed to enforce the rights of the parties as determined, without the necessity of separate proceedings. By this we meant that as to each item of secured indebtedness the court should allow complainants a reasonable time to pay it, in default of which should foreclose the security. So that, if appellee has any collateral, as claimed, to secure any of the indebtedness, the same should be foreclosed as the mortgages on other property.
In respect to the Dexter avenue property, we said in the former opinion that the corporation which executed the deed to appellee, alleged to be a mortgage, is not complaining. Appellants refer to a dissolution of said corporation. It is not shown in the pleadings that complainants have acquired the equity of redemption from said corporation, its dissolution is alleged to have been procured by appellee without proper authority. It does not allege who were its stockholders at the time of dissolution, or what disposition was made of its property and rights. We are still of the opinion that complainants cannot, so far as the pleading shows, exercise any alleged equity of redemption claimed for the corporation. We have not, therefore, entered into the question of whether the deed was a mortgage and subject to redemption by the corporation. Certainly complainants cannot redeem, even if the corporation could, without allegations showing that they succeeded to the equity of the corporation.
We find that the other points argued by appellants in their application for rehearing are sufficiently treated in the former opinion.
With the correction of the statement as to the R. R. Jones judgment herein mentioned, the application is overruled.